Case 19-33516       Doc 10     Filed 11/21/19 Entered 11/21/19 10:08:26            Desc Main
                                 Document     Page 1 of 5


                  UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF MINNESOTA
                       BKY CASE NO. 18-40509 (KAC)
 ________________________________________________________________________


 Leobaldo Rojas,

                          Plaintiff,
 v.
                                                        ADVERSARY COMPLAINT
 Payday America, Inc.,

                          Defendant.

 ________________________________________________________________________

      1. Leobaldo Rojas brings this Adversary Complaint under 11 U.S.C. §§ 362(a) and

         (k), 11 U.S.C. §524(a), 11 U.S.C. § 105, Federal Rule of Bankruptcy Procedure

         7001, and Minn. Stat. § 604.14 for the violation of the automatic stay and civil

         theft committed by Payday America, Inc.

      2. Despite knowing about Rojas's bankruptcy filing and the automatic bankruptcy

         stay, Payday America used Rojas's bank account information to take money from

         his checking account in violation of 11 U.S.C. § 362 and Minn. Stat. § 604.14.

                             PARTIES AND JURISDICTION

      3. Rojas is a natural person residing in Dakota County, Minnesota, and the Debtor in

         the above-captioned bankruptcy proceeding.

      4. Payday America is a Minnesota-incorporated business with a primary business of

         payday lending. Its registered business address is 181 River Ridge Circle South,

         Burnsville, MN 55337.

      5. This Court has jurisdiction under 28 U.S.C. § 1334 and § 157. This is a core

         proceeding.
Case 19-33516     Doc 10     Filed 11/21/19 Entered 11/21/19 10:08:26               Desc Main
                               Document     Page 2 of 5


                                          FACTS

    6. Sometime in 2019, Rojas, in desperate financial hardship, incurred a payday loan

       debt to Payday America.

    7. After taking out this loan, Rojas set up automatic payments with Payday America,

       providing it with his checking account number for his bank account at Bank of

       America.

    8. Unable to continue paying his outstanding debts, Rojas filed a petition for Chapter

       13 bankruptcy relief on November 11, 2019.

    9. Schedule E/F of Rojas's petition listed Payday America as an unsecured creditor.

    10. 11 U.S.C. § 362 created an automatic stay at the time of Rojas's filing prohibiting

       the collection of any outstanding unsecured debts.

    11. On November 11, 2019, simultaneous to filing his bankruptcy petition, Rojas sent

       a notice of his filing to Payday America by first class mail to its registered

       business address. See Notice of Filing attached as EXHIBIT A.

    12. This notice stated: "You are hereby notified that the petition commencing this

       bankruptcy case under Chapter 13 of Title 11, U.S. Code, was filed with the

       United States Bankruptcy Court by [Leobaldo Rojas] on November 11, 2019 . . .

       The filing of this Petition operates as a stay of certain acts and proceedings under

       11 U.S. Code section 362." See EXHIBIT A.

    13. Despite the prohibition against collection imposed by the bankruptcy’s automatic

       stay, and despite having been directly notified of Rojas's bankruptcy filing,

       Payday America used Rojas's bank account information to withdraw $938.02

       from Rojas's bank account on November 19, 2019.
Case 19-33516      Doc 10      Filed 11/21/19 Entered 11/21/19 10:08:26               Desc Main
                                 Document     Page 3 of 5


    14. This payment caused an overdraft of Rojas's bank account, incurring a $35.00

        overdraft fee to Bank of America.

                   COUNT I: VIOLATION OF AUTOMATIC STAY

    15. Rojas incorporates all other allegations as if set forth herein in full.

    16. The automatic stay prohibits creditors like Payday America from taking payment

        from debtors after their bankruptcy filing:

                “[A] petition filed . . . operates as a stay, applicable to all entitles,
                of . . . any act to obtain possession of property of the estate or of
                property from the estate or to exercise control over property of the
                estate; [or] . . . any act to collect, assess, or recover a claim against
                the debtor that arose before the commencement of the case under
                this title . . . .” 11 U.S.C. §§ 362(a)(3) & (6).

    17. Payday America violated 11 U.S.C. §§ 362(a)(3) and (6) by taking $938.02 from

        Rojas's Bank of America checking account after the filing of his petition and the

        imposition of the automatic stay.

    18. Payday America received actual notice of Rojas's filing prior to taking the money,

        see EXHIBIT A. Its actual knowledge of the bankruptcy stay makes its

        subsequent action a willful violation of 11 U.S.C. §§ 362(a)(3) and (6).

    19. Payday America's willful violation of the stay has cost Rojas $938.02, plus an

        additional $35.00 overdraft fee charged by Bank of America for the overdraft of

        his account that this taking caused.

    20. Payday America's willful violation has caused Rojas undue stress, worry, and

        emotional distress, including feelings of frustration and helplessness.

    21. Payday America's willful violation has required Rojas to incur additional costs

        and attorney's fees to recover the wrongly-transferred funds.
Case 19-33516      Doc 10      Filed 11/21/19 Entered 11/21/19 10:08:26            Desc Main
                                 Document     Page 4 of 5


    22. The Bankruptcy Code provides the following remedies for breach of the

        automatic stay:

                “[A]n individual injured by any willful violation of a stay provided
                by this section shall recover actual damages, including costs and
                attorneys' fees, and, in appropriate circumstances, may recover
                punitive damages.” 11 U.S.C. § 362(k).

    23. Rojas is entitled to actual damages, including but not limited to recovery of the

        payment taken by Payday America post-filing and the overdraft fee imposed by

        Bank of America, his costs and attorney's fees incurred for this Adversary

        Complaint, and any punitive damages this Court deems appropriate.

                                 COUNT II: CIVIL THEFT

    24. Rojas incorporates all other allegations as if set forth herein in full.

    25. Minnesota statute prohibits the unlawful taking of property and allows the harmed

        party to recover a statutory violation award of the property's value:

                "A person who steals personal property from another is civilly
                liable to the owner of the property for its value when stolen plus
                punitive damages of either $50 or up to 100 percent of its value
                when stolen, whichever is greater." Minn. Stat. § 604.14.

    26. Payday America violated Minn. Stat. § 604.14 by stealing $938.02 from Rojas's

        Bank of America checking account without his permission or any legal right.

    27. Payday America's theft makes it liable to Rojas for $1,876.04, twice the value of

        the amount taken, under Minn. Stat. § 604.14.

                                   RELIEF REQUESTED

 Rojas requests an Order for the following relief:

    1. Judgment in favor of Leobaldo Rojas and against Payday America, Inc. for actual

        damages in an amount to be determined by the Court, but at least including return
Case 19-33516     Doc 10     Filed 11/21/19 Entered 11/21/19 10:08:26              Desc Main
                               Document     Page 5 of 5


       of the wrongly-taken $938.02 and the subsequent $35.00 overdraft fee, the costs

       of this action, and a reasonable attorney’s fee under 11 U.S.C. § 362(k);

    2. An additional $938.02 in statutory damages under Minn. Stat. § 604.14; and

    3. All other relief the Court deems just and equitable, including any punitive

       damages under 11 U.S.C. § 362(k).



 Date: November 21, 2019                      /s/ Bennett Hartz
                                              Bennett Hartz #393136
                                              Walker & Walker Law Offices, PLLC
                                              4356 Nicollet Avenue South
                                              Minneapolis, MN 55409
                                              (612) 824-4357
                                              Attorneys for Leobaldo Rojas
